DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed on 05 MAY 2021 has been considered.  Current pending claims are Claims 1-30.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 MARCH 2021 was filed after the mailing date of the Non-Final Office Action on 05 FEBRUARY 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 05 MAY 2021, with respect to the objection the drawings and the specification, the 112(b) rejections as well as the art rejections have been fully considered and are persuasive.  The objection the drawings and the specification, the 112(b) rejection as well as the art rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In the REMARKS, Applicant has asserted that the ANEAS reference does not teach the claimed invention.  Applicant asserts that in each of the independent claim includes the language of “wherein the probe recess is configured to receive a probe of a pipettor inserted into the open end to removeably secure the cap to the probe” is not taught or suggested in the applied reference.    In addition, the Applicant has added new claim language directly towards “the means for securing 
While ANEAS teaches at least a cap securable to a vial, the reference is silent to “wherein the probe recess is configured to receive a probe of a pipettor inserted into the open end to removeably secure the cap to the probe”, and there is no teaching or suggestion of inserting a probe of a pipettor into the open end of the cap, seen in Figure 23.  While a syringe is inserted into the cap / closure device, the syringe is not actually a probe of a pipettor.   
In addition, the ANEAS reference makes no mention of a securing device of a unitary material as required by the claimed invention.  
The invention as claimed is not found or suggested by the prior art and the Examiner is unable to provide a new rejection which would at least suggest the claimed invention.  
Claims 1-30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797